WiNsnow* C. J.
In this case it is held:
1. If the deceased fell becarise the apron was smooth and unsteady, then his fall was clearly the result of a hazard incident to his employment and was an industrial accident for which indemnity may be recovered under the provisions of the Workmen’s Compensation Act. Hoenig v. Industrial Comm. 159 Wis. 646, 150 N. W. 996.
2. The payment of $1.56 to the deceased for the one day’s work lost by reason of his disability and the execution by him of a release by which he released the company from all claims “which I may have” under the Compensation Act does not af-*251feet tbe claim of tbe widow for two reasons: first, because there was apparently no controversy or dispute as to tbe liability of tbe company for one day’s disability, bence tbe mere payment of tbe amount allowed by tbe law as indemnity for that day amounted to nothing more than tbe discharge of a debt and there was no consideration paid by tbe company for tbe release of any other claim; second, because, when an employee with dependents is injured by accident and temporarily disabled for a period exceeding a week and subsequently dies as tbe result of bis injuries, tbe Workmen’s Compensation Act undoubtedly contemplates tbe existence of two distinct claims for indemnity: one by tbe employee himself, for his temporary disablement, and one by the dependents for the death, neither of which claims can be discharged by tbe owner of the other claim. This clearly appears from tbe provisions of par. (a) and (b) of sub. (3) of sec. 2394 — 9, Stats., which, in fixing tbe amount to be paid to dependents, provide for tbe deduction of tbe disability indemnity already paid or due to tbe employee at tbe time of bis death; also from sub. 6 of sec. 2394 — 10, Stats., which provides that no dependent shall, during tbe lifetime of tbe employee, be a party in interest to a proceeding by such employee for compensation nor to tbe compromise thereof by tbe employee. All this is in strict analogy with tbe law relating to injuries and death caused by negligence in cases not within tbe provisions of tbe Workmen’s Compensation Act. Brown v. C. & N. W. R. Co. 102 Wis. 137, 77 N. W. 748, 78 N. W. 771; Nemecek v. Filer & S. Co. 126 Wis. 71, 105 N. W. 225.
3. There is evidence in tbe case which supports the findings of fact made by tbe Commission, bence it cannot be said that the board acted without or in excess of its powers, even though this court, if trying tbe fact, might reach a different conclusion. If there is any substantial, credible evidence supporting the findings of the Commission, the courts cannot interfere. Borgnis v. Falk Co. 147 Wis. 327, 133 N. W. 209; *252Milwaukee Western F. Co. v. Industrial Comm. 159 Wis. 635, 150 N. W. 998; Milwaukee v. Industrial Commante, p. 238, 151 N. W. 247.
It is not to be assumed from the brevity with which, the last proposition is stated that the facts in evidence which support the appellant’s contentions have not been carefully examined. It is not improper to say that if we were the judges of the facts we should reach a different conclusion from that reached by the Commission; but we do not judge the facts; we must affirm unless we can say that there was no substantial, credible evidence in support of the Commission’s findings, and this we cannot say.
By the Court. — Judgment affirmed.